Citation Nr: 1827281	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  06-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent, prior to March 30, 2012, and in excess of 40 percent thereafter for degenerative disc disease L5-S1 (hereinafter, thoracolumbar spine disability).

2.  Entitlement to a disability evaluation in excess of 20 percent prior to March 30, 2012, and in excess of 30 percent thereafter for residuals of cervical fusion C5-6 and C6-7 with degenerative disc disease (DDD) (hereinafter, cervical spine disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 30, 2012.

4.  Entitlement to a disability evaluation in excess of 20 percent for left upper extremity radiculopathy (previously cubital tunnel syndrome with arm numbness).

5.  Entitlement to a disability evaluation in excess of 20 percent for right upper extremity radiculopathy (previously cubital tunnel syndrome with arm numbness).

6.  Entitlement to a disability evaluation in excess of 10 percent prior to March 30, 2012 for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

An October 2004 rating decision granted service connection for a cervical spine disability and a thoracolumbar spine disability. 

A December 2013 rating decision granted TDIU, effective March 30, 2012.

A July 2016 rating decision granted a separate disability ratings for left and right upper extremity radiculopathy and right lower extremity radiculopathy.  

The Veteran testified at a video conference hearing before the Board in August 2007. This hearing was held before Acting Veterans Law Judge J. Prichard. The Veteran testified at a second Board hearing in October 2017.  This hearing was held before Veterans Law Judge M. Blackwelder. At the October 2017 hearing, the Veteran indicated that he was waiving his right to have a hearing before a third VLJ.  See generally Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The issue of entitlement to TDIU prior to January 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  On October 20, 2017, the Veteran withdrew the issues of entitlement to a disability evaluation in excess of 20 percent for left and right upper extremity radiculopathy and a disability evaluation in excess of 10 percent prior to March 30, 2012 for right lower extremity radiculopathy.

2.  Neither the Veteran's cervical spine disability, nor his thoracolumbar spine disability have manifested as unfavorable ankylosis, or incapacitating episodes of IVDS during the course of the appeal and it has not been argued to the contrary.

3.  Forward flexion in the Veteran's thoracolumbar spine disability was shown to be functionally limited to 30 degrees or less from October 1, 2004 to April 6, 2005, and from January 24, 2011, thereafter.  
 
4.  Forward flexion in the Veteran's cervical spine was shown to be functionally limited to 15 degrees or less as of February 22, 2012, but no earlier.

5.  The evidence of record indicates that beginning January 24, 2011, the Veteran met the schedular rating criteria for TDIU and was demonstrably unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for withdrawal of an appeal by the Veteran for the issues of entitlement to an increased disability rating for left and right upper extremity radiculopathy and right lower extremity radiculopathy have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Criteria for a 40 percent rating, but no higher for a thoracolumbar spine disability were met from October 1, 2004 to April 5, 2005, and from January 24, 2011, thereafter; the criteria for a rating in excess of 20 percent from April 6, 2005 to January 23, 2011 for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2017).

3.  Criteria for a 30 percent rating for the cervical spine were met as of February 22, 2012, but the criteria for a higher rating, or a rating in excess of 20 percent earlier than February 22, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2017).

4.  Criteria for TDIU on a schedular basis were met as of January 24, 2011. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the decision being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In this case, the Veteran, through his representative, submitted a written statement in October 2017 indicating a desire to withdraw the issues of entitlement to an increased disability rating for left and right upper extremity radiculopathy and right lower extremity radiculopathy.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to those claims herein on appeal.  Thus, the Board does not have jurisdiction to review the claims, and they are dismissed.  

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Veteran was afforded several VA examinations in connection with his claim, and neither the Veteran, nor his representative objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Increased Rating

The Veteran's cervical spine disability is currently rated at 30 percent, and his thoracolumbar disability is currently rated at 40 percent.  Both ratings became effective as of March 30, 2012.  Prior to that date, each was rated at 20 percent since the day after the Veteran separated from service.  Per his testimony at his most recent Board hearing, the Veteran does not disagree with either the 30 or 40 percent ratings, but he does believe that the ratings could have been assigned earlier, and he believes that his TDIU should also be assigned earlier than March 20, 2012.
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).  The General Rating Formula for Diseases and Injuries of the Spine rates the cervical spine disabilities as follows:

20 percent: 	Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
30 percent:	Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.
40 percent: 	Unfavorable ankylosis of the entire cervical spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

The General Rating Formula for Diseases and Injuries of the Spine rates the thoracolumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

20 percent:	Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
40 percent:	Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.
60 percent:	Incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

38 C.F.R § 4.71a, Diagnostic Code 5243 (2016).

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

A May 2004 VA examination is of record.  Range of motion (ROM) for the Veteran's thoracolumbar spine was 30 degrees of forward flexion with pain.  ROM for the Veteran's cervical spine was 35 degrees of forward flexion with pain.  There was no indication of ankylosis or IVDS.  

2005 treatment records indicate the Veteran demonstrated several different ranges of motion throughout the year.  In an April 2005 treatment record forward flexion of the thoracolumbar spine was noted to be limited.  In an April 2005 VA examination, the Veteran demonstrated active forward flexion to 54 degrees and passive forward flexion with pain to approximately 67 degrees.  He also demonstrated forward flexion of the cervical spine to 20 degrees. 

In March 2006, the Veteran demonstrated lumbar flexion to approximately 80 degrees.

2007 treatment records indicate the Veteran demonstrated as much as 80 degrees of forward flexion in his lumbar spine and as little as 40 degrees of forward flexion.  Additionally, during this time, he demonstrated as much as 45 degrees of forward flexion in the cervical spine and as little as 20 degrees of forward flexion.  

January 2011 treatment records indicate the Veteran was not getting much relief from his chronic low back pain.  On January 24, 2011, the Veteran's medication dosage (Lortab) was increased to 7.5mg.  He was noted to limp to the right side and he reported experiencing right leg numbness from the knee down.  

August 2011, treatment records indicate that the Veteran experienced worsening numbness and weakness in his right leg and dragged his foot at times.  Additionally, the Veteran reported an inability to participate in chiropractic services because he was unable to drive to Jackson three times per week and he had no other transportation option.  

An August 2011 MRI of the lumbar spine is also of record.  The Veteran was noted to have chronic pain with increasing numbness and weakness.  The findings included a large central disk protrusion (previously noted) that demonstrated a focal area of increased signal consistent with an annular tear (described as large extradural defect at the L5-S1 level which shows a focal area of increased signal on the T2 weighted sequence).  Also noted was probable minimal spinal stenosis at the L4-L5 disk space level with narrowing of the left intervertebral foramina (described as hypertrophic facet changes with thickening of the ligaments.  Narrowing of the left intervertebral foramina).  The impression was abnormal and the Veteran was referred to pain management.  

A February 2012 treatment record indicates the Veteran was seen for complaints of worsening neck pain.  He also reported left hand numbness and grip weakness.  By March 2012, the Veteran was seen for a rehab consult.  He reported back pain with radiation and intermittent left arm numbness.  The examiner noted decreased range of motion with some pain in the neck, back, and left shoulder.  

March 2012 VA examinations for the thoracolumbar and cervical spines are of record.  The Veteran's thoracolumbar spine ROM was functionally limited to 35 degrees of forward flexion by pain, 5 degrees of extension with painful motion, 15 right lateral flexion with painful motion, 5 left lateral flexion with painful motion, 15 degrees of left lateral rotation with painful motion, 10 degrees of right lateral rotation with painful motion at 5 degrees.  ROM testing demonstrates that after three-time repetitive use testing the Veteran retained 30 degrees of forward flexion with painful motion in the thoracolumbar spine and 15 degrees of forward flexion with painful motion in the cervical spine.  

The Veteran's cervical spine ROM was 15 degrees of forward flexion with painful motion, 5 degrees of extension with painful motion, 5 degrees right lateral flexion with painful motion, 5 degrees of left lateral flexion with painful motion, and 0 degrees and right and left rotation.  The Veteran was unable to perform three-time repetitive use testing due to pain and a surgical plate. 

The Veteran was noted to ambulate with a normal gait, stiff upper back and minimal neck movement.  He did not turn his head, but rather turned his upper back to look side to side.  His functional loss was characterized by less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

In this case, there is no allegation that the Veteran has ever been prescribed bed rest to treat his service connected spine disabilities.  The Veteran's spine disabilities would not qualify for a higher disability evaluation under criteria for IVDS.  As such, the Board will consider whether a higher rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

The evidence of record, including VA treatment records and the Veteran's testimony, indicates that the Veteran experienced a worsening of symptoms related to his thoracolumbar and cervical spines.  

Thoracolumbar Spine Disability

The Veteran's thoracolumbar spine is currently rated at 20 percent, effective October 2004, and 40 percent, effective March 2012.  A rating in excess of 20 percent requires forward flexion of the thoracolumbar spine to be functionally limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine to be present.  As an initial point, ankylosis has not been shown or alleged in the Veteran's thoracolumbar spine at any time during the course of his appeal.  
The evidence of record indicates that the Veteran demonstrated symptoms sufficient to warrant a 40 percent disability evaluation in May 2004.  At that time, range of motion testing demonstrated forward flexion in his lumbar spine was found to be limited to 30 degrees by pain.  Subsequently, between April 6, 2005 and January 2011, he demonstrated improved forward flexion that was consistently shown to be in excess of 30 degrees, even accounting for weakness, stiffness, fatigability, and lack of endurance.  As such, a 20 percent rating should be assigned between April 6, 2005 and January 23, 2011.  

At his Board hearing, the Veteran's representative argued that the Veteran had experienced a worsening of symptoms starting in approximately January 2011, as evidenced by the fact that the Veteran's back medication was significantly increased on January 24, 2011.  At that time, the Veteran reported experiencing increasing pain and limitations related to his disability.  Such worsening was later confirmed by the range of motion testing that was conducted at the March 2012 VA examination. 

Accordingly, a 40 percent rating, but no higher, is warranted from October 1, 2004 to April 5, 2005 and from January 24, 2011, thereafter for the Veteran's thoracolumbar spine disability; and to this extent, the Veteran's claim is granted.  

A disability rating in excess of 40 percent is not warranted for the Veteran's back, and there has been no argument to the contrary.  

In reaching this conclusion, the Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Of note, prior to January 2011, there was no significant discussion of pain or repetitive motion functionally limiting the range of motion of the Veteran's back, and since January 2011, the Veteran has been assigned the highest schedular rating based on limitation of motion, meaning that the DeLuca analysis is foreclosed.
 Johnston v. Brown, 10 Vet. App. 80 (1997).  As such, a higher rating is not available on this basis.

Cervical Spine Disability

The Veteran's cervical spine disability is rated as 20 percent disabling, effective October 2004, and 30 percent disabling, effective March 30, 2012.  A rating in excess of 20 percent requires forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

The evidence of record indicates that the Veteran was shown to experience a worsening of the cervical spine in a February 22, 2012 VA treatment record.  At that time the Veteran reported increasing pain and limitations related to his cervical spine disability.  Such worsening was later supported by the March 2012 VA examination the next month and the Board will accept February 22, 2012 as the date of increase of the cervical spine to 30 percent. 

Prior to February 2012, the medical evidence shows no specific indication that the Veteran's cervical spine had worsened.  Specifically, the record is absent for indications of favorable ankylosis or forward flexion of the cervical spine being functionally limited to 15 degrees or less.  The Veteran's forward flexion in his cervical spine was consistently shown to exceed 30 degrees prior to February 2012.  As such, the Board finds that a disability rating in excess of 20 percent for the Veteran's cervical spine disability is warranted from February 2012 onward.

Likewise, a disability rating in excess of 30 percent for the Veteran's cervical spine disability is not warranted.  A schedular rating in excess of 30 percent may only be awarded by showing unfavorable spinal ankylosis, which has not been found during the course of the appeal or even alleged.  

The Board is mindful that the Veteran experiences daily pain, reduced activity levels, and physical limitations.  The Veteran has consistently reported such symptoms and limitations.  As a lay person, the Veteran is competent to report what is observed, and his statements are found to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While the Board acknowledges that the Veteran experiences pain in his neck and lower back, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Without additional limitation, the Board cannot find that the Veteran's range of motion is so functionally limited to warrant a higher rating.  Here, the required degree of impairment for a 50 percent thoracolumbar spine disability evaluation is not shown.  Similarly, the required degree of impairment for a 40 percent cervical spine disability is not shown.  

As above, the Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as with above, there is no showing of range of motion being functionally limited prior to the 30 percent rating being assigned.  As such, no additional Deluca analysis is needed.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

VA regulations require the consideration of any objective neurologic impairments caused by a back disability.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this case, the Veteran has chosen to withdraw his appeal related to bilateral upper extremity radiculopathy and right lower extremity radiculopathy and has not indicated a desire to appeal the disability evaluation for his left lower extremity radiculopathy.  As such, a separate rating is not available under this criterion.  




TDIU

Per his testimony at his Board hearing, the Veteran has not been gainfully employed since separation from service in 2004.  The Veteran was granted TDIU effective March 30, 2012, the date he met the schedular rating criteria for TDIU.

Here, the Board has increased the Veteran's ratings for his back disability and his cervical spine disability.  The 40 percent rating for his back that was assigned as of January 24, 2011 made the Veteran eligible for TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  Accordingly, TDIU is granted as of that date. 


ORDER

The appeals for entitlement to an increased disability rating for left and right upper extremity radiculopathy and right lower extremity radiculopathy are withdrawn.

A disability rating of 40 percent for degenerative disc disease L5-S1 from October 1, 2004 to April 5, 2005 is granted, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 20 percent for degenerative disc disease L5-S1 from April 6, 2005 to January 23, 2011 is denied. 

A 40 percent rating is for degenerative disc disease L5-S1 is granted January 24, 2011, subject to the laws and regulations governing the award of monetary benefits. 

A rating in excess of 40 percent for degenerative disc disease L5-S1 is denied.

A rating in excess of 20 percent for residuals of cervical fusion C5-6 and C6-7 with degenerative disc disease, prior to February 22, 2012 is denied.

A disability rating of 30 percent for residuals of cervical fusion C5-6 and C6-7 with degenerative disc disease is granted effective February 22, 2012, subject to the laws and regulations governing the award of monetary benefits.  

A disability rating in excess of 30 percent for residuals of cervical fusion C5-6 and C6-7 with degenerative disc disease is denied.

TDIU is granted effective January 24, 2011, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran asserts that his service-connected disabilities have rendered him unable to obtain or maintain substantially gainful employment since his separation from service in 2004.  The Veteran met the schedular rating criteria for TDIU as of January 24, 2011, and he has been awarded TDIU as of that date. 

During the applicable period the Veteran has been service connected for degenerative disc disease L5-S1, residuals of cervical fusion C5-6 and C6-7 with degenerative disc disease, cubital tunnel syndrome with arm numbness of the left and right hands, left lower extremity radiculopathy, bursitis of the left shoulder, hypertension, and lattice degeneration with asymptomatic retinal holes of the right retina.   

Aggravating factors of the Veteran's disabilities included pain with body positioning, walking, standing, sitting, bending, twisting from side to side, and lifting weight.  Of note, in 2004, the Veteran reported an inability to lift more than ten pounds, stand greater than five minutes, walk greater than fifteen minutes, and sit greater than thirty minutes.  The Veteran service treatment records indicate that he experienced an antalgic gait, decreased cervical spine rotation, intermittent leg and arm numbness on the left, and decreased thoracolumbar spine ROM with pain.  

A March 2007 VA examination of the cervical and thoracolumbar spines indicate that the Veteran was functionally independent in all basic activities of daily living.  The examiner noted that physically exerted activity to the low back and cervical region would likely provoke a flare-up of pain, but would not limit the Veteran from any occupational opportunity.  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to an extra-schedular TDIU to the Director, Compensation Service, to determine whether an extra-schedular TDIU is warranted prior to January 24, 2011.

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and afford the Veteran a reasonable opportunity to respond before returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



	     		
      MATTHEW W. BLACKWELDER                        JOHN L. PRICHARD
	              Veterans Law Judge                                     Acting Veterans Law Judge
          Board of Veterans' Appeals                             Board of Veterans' Appeals


_________________________________________________
BARBARA B. COPELAND
	Veterans Law Judge Board of Veterans' Appeals

Department of Veterans Affairs


